Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       CONTINUED EXAMINATIONS     

     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered. 

DETAILED ACTION
Applicant’s amendment in the reply filed on 8/11/2021 is acknowledged, with newly added claims 21-35. Claims 1-35 are pending.  Claims 1-35 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-35 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Borody (US 2016/0331791), in view of Levy et al (US 2009/0312436 A1).
    This is a new rejection necessitated by the Applicant’s amendment filed on 8/11/2021.
	           Borody teaches an oral pharmaceutical composition comprising a non-selective fecal microbiota preparation (thus claim 3 is met) in a lyophilized formulation, wherein, after at least 12 weeks of storage at ambient temperature or lower, the fecal microbiota preparation is capable of maintaining about 60% to about 80% cell viability relative to the initial cell viability at the start of the storage, and is effective for treating one or more disorders or conditions selected from the group consisting of Parkinson's Disease, etc. [0309] (thus from stage I to V, thus claim 2 is met, thus treatment reduces the rate of progression of PD in said subject, thus claim 6 is met; thus the treatment reduces the symptom, thus claim 20 is met).
            Borody teaches in one embodiment, a fecal microbiota preparation comprises a donor's entire or substantially complete microbiota [0036] (thus claim 4 is met).
             Borody teaches in alternative embodiments, the entire (or substantially entire) microbiota, or isolated and/or treated fecal material and/or flora, is supplemented with wild type bacteria which has been derived from normal animal (e.g., human) flora and/or recombinantly treated bacteria, e.g., recombinant microorganisms that can synthesize a protein, small molecule or carbohydrate that has a self-protective or ameliorative effect (thus claim 5 is met); or recombinant microorganisms that can self-destruct when provided with an appropriate signal, e.g., a chemical delivered by ingestion [0165].
             Borody teaches in one embodiment, a therapeutic composition is administered at least once daily for at most 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 consecutive days or weeks [0045] (thus claim 7 is met).
weeks [0046] (thus claims 8 and 9 are met; thus at least three weeks after initiating treatment, thus claim 1 is met).
          Borody teaches in an embodiment, a therapeutic composition comprises purified, isolated, or cultured viable non-pathogenic Clostridium and a plurality of purified, isolated, or cultured viable non-pathogenic microorganisms from one or more genera selected from the group consisting of Collinsella (thus bacterium, thus said method further comprises administering a cultured bacterial isolate to said human subject, thus claims 12, 32, 33, and 34 are met), Coprococcus, Dorea, Eubacterium, and Ruminococcus. In another embodiment, a therapeutic composition comprises a plurality of purified, isolated, or cultured viable non-pathogenic microorganisms from one or more genera selected from the group consisting of Clostridium, Collinsella, Coprococcus, Dorea, Eubacterium, and Ruminococcus [0085].
          Borody teaches in alternative embodiments, for adequate efficacy as to be determined by the skilled artisan, the formulations are introduced daily, or not daily--but instead recurrently for prolonged periods of time, e.g., in much higher doses. In alternative embodiments, the repeated or multiple infusion, administration or implantation protocols comprise infusions done daily for about the first 10 days, and subsequently a second daily different dosage or formulation for about 10 days, and optionally a subsequent different third daily; then optionally a different fourth daily, weekly, or monthly dosage (thus claim 10 is met) or formulation, and then optionally maintaining different dosages or formulations for a further daily, weekly or monthly delivery or infusion until the histology reverses towards normality or other treatment parameter or goal is 
           Borody teaches in another embodiment, a maintenance dose is administered for an extended period of time with or without titration (or otherwise changing the dosage or dosing schedule). In one embodiment, the interval between a first and a second dosing schedule is at least about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12 weeks. In another embodiment, a second dosing schedule (e.g., a maintenance dose) comprises a dosage about 2, 5, 10, 50, 100, 200, 400, 800, 1000, 5000 or more folds lower than the dosage used in a first dosing schedule (e.g., an initial treatment dose) [0049] (thus claims 11 and 13 met).
           Borody teaches alternative membranes that can be used for filtration include, but not limited to, nylon filters, cellulose nitrate filters, polyethersulfone (PES) filters, polytetrafluorethylene (PTFE) filers, TEFLON.TM. filters, mixed cellulose Ester filters, polycarbonate filters, polypropylene filters, Polyvinylchloride (PVC) filters or quartz filters. Various combinations of these can be used to achieve a high purity of bacteria with solids and liquid removed ready for freezing, spray-drying (thus claim 17 is met) or lyophilisation [0275] (thus claim 12 is met).
           Borody teaches in another embodiment, a therapeutic composition is formulated as an acid-resistant enteric-coated capsule [0053] (thus claims 14 and 15 are met).
cryoprotectant. In another embodiment, a cryoprotectant comprises, consisting essentially or, or consisting of polyethylene glycol, skim milk, erythritol, arabitol, sorbitol, glucose, fructose, alanine, glycine, proline, sucrose, lactose, ribose, trehalose, dimethyl sulfoxide (DMSO), glycerol, or a combination thereof [0039] (thus claim 18 is met).
            Borody teaches in a further embodiment, a pharmacologically active therapeutic effective dose is selected from the group consisting of from 10.sup.8 cfu to 10.sup.14 cfu, etc. [0060] (thus claim 16 is met).
            Borody teaches in one embodiment, a method further comprises pretreating a subject with an antibiotic composition (thus a second active agent, thus claim 1 is met, thus a non-fecal microbiome based therapy, thus claim 21 is met) prior to administering a therapeutic bacterial or microbiota composition [0058] (thus claim 19 is met).
          Borody teaches in one embodiment, a fecal microbiota preparation described herein comprises a purified or reconstituted fecal bacterial mixture. In one embodiment, a fecal microbiota preparation comprises one or more, one or more, two or more, three or more, four or more, or five or more live fecal microorganisms are selected from the group consisting of Acidaminococcus, Akkermansia, Alistipes, Anaerotruncus, Bacteroides (thus claim 34 are met, Bifidobacterium, Blautia, Butyrivibrio, Clostridium (thus a second active agent, thus a bacterial isolat, thus claims 32, 33, and 35 are met), Collinsella, Coprococcus, Corynebacterium, Dorea, Enterococcus, Escherichia, Eubacterium, Faecalibacterium, Haemophilus, Holdemania, Lactobacillus, Moraxella, Parabacteroides, Prevotella, Propionibacterium, Raoultella, Roseburia, Ruminococcus, Staphylococcus, Streptococcus, Subdoligranulum, and Veillonella. In one embodiment, a fecal microbiota preparation comprises one or more, one or more, two or more, Bacteroides fragilis ssp. vulgatus, Collinsella aerofaciens, Bacteroides fragilis ssp. thetaiotaomicron, Peptostreptococcus productus II, Parabacteroides distasonis, Faecalibacterium prausnitzii, Coprococcus eutactus, Peptostreptococcus productus I, Ruminococcus bromii, Bifidobacterium adolescentis, Gemmiger formicilis, Bifidobacterium longum, Eubacterium siraeum, Ruminococcus torques, Eubacterium rectale, Eubacterium eligens, Bacteroides eggerthii, Clostridium leptum, Bacteroides fragilis ssp. A, Eubacterium biforme, Bifidobacterium infantis, Eubacterium rectale, Coprococcus comes, Pseudoflavonifractor capillosus, Ruminococcus albus, Dorea formicigenerans, Eubacterium hallii, Eubacterium ventriosum I, Fusobacterium russi, Ruminococcus obeum, Eubacterium rectale, Clostridium ramosum, Lactobacillus leichmannii, Ruminococcus callidus, Butyrivibrio crossotus, Acidaminococcus fermentans, Eubacterium ventriosum, Bacteroides fragilis ssp. fragilis, Coprococcus catus, Aerostipes hadrus, Eubacterium cylindroides, Eubacterium ruminantium, Staphylococcus epidermidis, Eubacterium limosum, Tissirella praeacuta, Fusobacterium mortiferum I, Fusobacterium naviforme, Clostridium innocuum, Clostridium ramosum, Propionibacterium acnes, Ruminococcus flavefaciens, Bacteroides fragilis ssp. ovatus, Fusobacterium nucleatum, Fusobacterium mortiferum, Escherichia coli, Gemella morbillorum, Finegoldia magnus, Streptococcus intermedius, Ruminococcus lactaris, Eubacterium tenue, Eubacterium ramulus, Bacteroides clostridiiformis ssp. clostridliformis, Bacteroides coagulans, Prevotella oralis, Prevotella ruminicola, Odoribacter splanchnicus, and Desuifomonas pigra [0063].
            Borody does not explicitly teach human subject experiences an improvement in at least one symptom selected from the group consisting of tremor, slowed movement, rigid muscles, 
Levy et al teach Rasagiline may be used alone to treat Parkinson's disease, or alternatively, it may be used as an adjunct to other Parkinson's disease treatment agents, such as any of bromocriptine (thus claim 22 is met, thus a dopamine agonist, thus claims 23-25 are met), benztropine (thus antichollinergic, thus claims 30 and 31 are met), levodopa, ropinirole, pramipexole, rotigotine, cabergoline, entacapone, tolcapone (thus COMT inhibitor, thus claims 28 and 29 are met), amantidine and selegiline (thus  MAO inhibitor, thus claims 26 and 27 are met)[0169]. Levy et al teach as used herein, "early signs of Parkinson's disease" includes one or more of the followings: [0176] a) a resting 4- to 8-Hz pill-rolling tremor of one hand; [0177] b) tremor which is maximal at rest, diminishes during movement, and is absent during sleep; [0178] c) rigidity and slowing of movement (bradycardia), decreased movement (hypokinesia), and difficulty in initiating movement (akinesia); [0179] d) the face becoming masklike, with mouth open and diminished blinking, which may be confused with depression; [0180] e) the posture becoming stooped; [0181] f) difficulty in initiating walking; the gait becoming shuffling with short steps, and the arms being held flexed to the waist so as to not swing with the stride; [0182] g) steps occasionally inadvertently quickening, and the patient occasionally breaking into a run to keep from falling (festination); [0183] h) tendency to fall forward (propulsion) or backward (retropropulsion) when the center of gravity is displaced, resulting from loss of postural reflexes; [0184] i) Speech becoming hypophonic, with a characteristic monotonous, stuttering dysarthria; [0185] j) Hypokinesia and impaired control of distal musculature resulting in micrographia and increased difficulty with daily living activities; [0186] k) infrequent blinking and lack of facial 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that human subject experiencea an improvement in at least one symptom selected from the group consisting of tremor, slowed movement, rigid muscles, impaired posture and balance, loss of automatic movements, speech changes, and writing change at least three weeks after initiating treatment. As evidenced by Levy et al, early signs of Parkinson’s disease include tremor, slowed movement, etc., and it is necessary that human subject would experience an improvement of at least one claimed symptom three weeks after initiating treatment, considering the claimed non-selective fecal microbiota preparation at the claimed dosage was being administered to the claimed subject population for the claimed treatment duration (three weeks), the claimed preparation is going to perform the claimed designated function and to achieve the claim designated effect, which is to treat one of those symptoms.  
	       It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to co-administrate a second active agent such as bromocriptine, benztropine, levodopa, ropinirole, pramipexole, rotigotine, cabergoline, entacapone, tolcapone,,amantidine and selegiline to treat Parkinson’s disease since Levy et al teach Rasagiline may be used alone to treat Parkinson's disease, or alternatively, it may be used as an adjunct to other Parkinson's disease treatment agents, such as any of bromocriptine (thus claim 22 is met, thus a dopamine agonist, thus claims 23-25 are met), benztropine (thus antichollinergic, thus claims 30 and 31 are met), levodopa, ropinirole, pramipexole, rotigotine, cabergoline, entacapone, tolcapone (thus COMT inhibitor, thus claims 28 and 29 are met), amantidine and selegiline (thus  MAO inhibitor, thus claims 26 and 27 are met). Since both of the references teach treating Parkinson’s disease, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	       

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655